department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel cc tege eoeg et2 conex-144669-01 uil - number info release date dear this responds to your letter dated date concerning publishing information about the tax requirements for frequent flyer miles earned on employer-paid business travel you recommended that information be published in the internal_revenue_manual the internal_revenue_manual provides information on internal_revenue_service operating procedures and policies this is different from treasury regulations which expand on the internal_revenue_code and provide guidance and examples on how the tax law should be implemented if the internal_revenue_service publishes guidance on the taxation of frequent flyer miles it will likely be in the form of a regulation a revenue_ruling or other published guidance rather than in the internal_revenue_manual we have previously corresponded with you concerning regulations and the guidance plan on date we hope this information is useful to you we appreciate your interest in this matter the attorney assigned to this matter is he can be reached at sincerely jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
